Detailed Action
Claim Interpretation
Claim 1 – “implemented in a manner analogous to the outer agitation blade”: This is defined by the specification (filed 12 December 2018 & page 15 lines 1 – 10) as “The agitator device preferably has two outer agitation blades which in relation to the agitation shaft are mutually opposite in a mirror-symmetrical manner and are connected to the outer agitation blade hub by means of a respective bar. In particular, each point of the one outer agitation blade in each agitation plane, which is situated perpendicularly to the agitation axis, by a rotation of 180ᵒ about the agitation axis can be superimposed by a corresponding point of the further outer agitation blade. In particular when N is15 a number of outer agitation blades, a mutual angular distance of the individual outer agitation blades in each agitation plane is 360°/N.”
Claim 1 – “direction of main extent of the bar”: This is defined by the specification (filed 12 December 2018 & page 12 lines 30 – 35) as “a direction which runs parallel with a longest edge of a smallest geometric cuboid which only just completely encloses the object”.
Claim 19 – The “means” terms preceding “the first bar” and “the second bar” do NOT invoke a means + function claims interpretation. The “first bar” and the “second bar” provide sufficient structure.
 
Allowable Subject Matter
Claims 1 – 5, 7 – 10, 12 – 13, 15 – 19, and 22 – 24 are allowed.
	Per Claim 1, Desvoys teaches an outer agitation blade and a bar that connects that blade to the agitation shaft. Desvoys also teaches a further outer agitation blade implemented in an analogous manner and when viewed perpendicularly to the agitation shaft and to a direction of main extent of the 
	Per Claim 19, Desvoys teaches an outer agitation blade and a first and second bars that connect the blade to the agitation shaft. Desvoys further teaches the outer agitation blade with a section and a wider further section adjacent to said section. However, Desvoys teaches away from a non close clearance agitator device with respect to a vessel wall and the further section is not explicitly taught to be wider than the section by at least a factor of 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774